Case 0:19-cv-61380-BB Document 98 Entered on FLSD Docket 12/30/2019 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:19-cv-61380-BLOOM/VALLE

  THERMOLIFE INTERNATIONAL, LLC,

              Plaintiff,

  v.

  VITAL PHARMACEUTICALS
  INCORPORATED,

              Defendant.



          DECLARATION OF DAVID BRAFMAN IN SUPPORT OF THE REPLY
       IN SUPPORT OF MOTION TO DISMISS DEFENDANT'S COUNTERCLAIMS

          I, David Brafman, hereby make the following Declaration in support of the Counter-

 Defendants Reply In Support Of Motion To Dismiss Defendant’s Counterclaims:

          1.         I am an attorney with the law firm of Akerman LLP, counsel for the counter-

 defendants in this action. The matters stated in this Declaration are true to the best of my

 knowledge.

          2.         Attached as Exhibit A is a true and correct copy of the March 5, 2019 Decision

 on Appeal from the United States Patent and Trademark Office’s Patent Trial and Appeal

 Board in Appeal 2019-001597 from reexamination control number 90/013,933.




 51252079;2
Case 0:19-cv-61380-BB Document 98 Entered on FLSD Docket 12/30/2019 Page 2 of 2




          3.     Attached as Exhibit B is a true and correct copy of pages 1-4 of the

 Supplemental Amendment filed by the patent owner during reexamination control number

 90/013,933.

          I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

 and correct.

          Executed on this 30 day of December 2019.

                                                      By:     /s/ David Brafman
                                                                 David Brafman




                                                  2
 51252079;2
